Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

1.          A request for continued examination under 37 CFR 1.114, including the fee 
set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since 
this application is eligible for continued examination under 37 CFR 1.114, and the 
fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous 
Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's 
submission filed on 11/04/2020 has been entered.

Reasons for Allowance              
        Claims 21 and 23-32 are allowed. 
2.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the cutting point is defined at the lower front quadrant of the cutting blade while delivering a cooling fluid at the upper rear quadrant of the cutting blade so as to ensure the cooling fluid being  delivered onto the cutting edge portion of the cutting blade away from the cutting point during the cutting operation; the cutting edge portion of the cutting blade located within the blade cavity in such a manner that the cooling fluid is delivered directly onto the upper front quadrant of the cutting edge portion of the cutting blade to prevent excessive cooling fluid of the cooling fluid is delivered within the blade 

              Regarding claim 21, Beren (2,972,344), Biro (2005/0081690), Chaffin et al. (7,823,491), Wedel et al. (7,520,799) and Goldrcik (6,796,890) alone or in combination, as applied to the rejection of the claims in the Final Rejection mailed on 06/04/2020, fail to teach above-mentioned limitations set forth in claim 21. 

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 21.    
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
 3.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Vikholm et al. (9,630,343) and Klingerman (4,484,417) teach a cutting machine including two nozzle heads. 

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    January 15, 2021